1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   VISTAGE WORLDWIDE, INC.,                            Case No.: 19-cv-01351-W (JLB)
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION FOR
13   v.                                                  PROTECTIVE ORDER
14   VIRGINIA KNUDSEN, et al.,
                                                         [ECF No. 46]
15                                  Defendants.
16
     AND RELATED COUNTERCLAIM.
17
18
19         Before the Court is a motion for protective order filed by defendant TGMV, LLC
20   (“TGMV”). (ECF No. 46.) TGMV moves for a protective order under Federal Rules of
21   Civil Procedure 26(c) and 45(d) quashing the Subpoena to Testify at a Deposition in a Civil
22   Action (“Subpoena”) served on TGMV by plaintiff Vistage Worldwide, Inc. (“Plaintiff”)
23   on January 23, 2020.1 (See ECF Nos. 46 at 1; 48-1 at 2, ¶ 4; 49 at 2.) TGMV moves for
24
25
           1
                 In addition to seeking a protective order under Rule 26, TGMV also moved to
26   quash the Subpoena under Rule 45. (See ECF No. 46.) However, as TGMV later
27   recognized, any motion to quash must be filed in “the court for the district where
     compliance is required,” which in this case is Nevada. See Fed. R. Civ. P. 45; ECF No. 49
28

                                                     1
                                                                                19-cv-01351-W (JLB)
1    this relief on the following grounds: (1) the Subpoena contravenes the Court’s
2    January 7, 2020 Order granting in part and denying in part Defendants’ motion for a
3    protective order regarding jurisdictional discovery (the “Protective Order”) (ECF No. 42);
4    and (2) the Subpoena “imposes undue burden and expense and is annoying, oppressive and
5    harassing, in that it requests voluminous production of documents with an unreasonable
6    time to comply.” (See ECF No. 46 at 1–2.) For the reasons set forth below, the motion is
7    GRANTED.
8    I.      BACKGROUND
9            On July 19, 2019, Plaintiff commenced this action against Defendants. (ECF No.
10   1.) On August 12, 2019, TGMV filed a motion to dismiss for lack of personal jurisdiction.
11   (ECF No. 8.)      That motion remains pending.        Plaintiff sought to conduct limited
12   jurisdictional discovery for purposes of responding to TGMV’s motion. (ECF Nos. 25 at
13   4; 30 at 2.) In response, TGMV sought a protective order to prevent or limit Plaintiff’s
14   jurisdictional discovery. (ECF No 25.) On January 7, 2020, the Court granted in part and
15   denied in part TGMV’s motion and issued the Protective Order. (ECF No. 42.) By that
16   Protective Order, the Court allowed Plaintiff to conduct limited jurisdictional discovery for
17   purposes of responding to TGMV’s motion to dismiss for lack of personal jurisdiction.
18   (Id.)
19           Once the Court issued its Protective Order, Plaintiff set a Federal Rule of Civil
20   Procedure 30(b)(6) deposition of TGMV for February 3, 2020 in Las Vegas, Nevada. (ECF
21   No. 46 at 2.)     Shortly thereafter, Plaintiff attempted to serve a Rule 45 subpoena
22   commanding TGMV to appear at a deposition and produce documents in Las Vegas,
23
24
25   at 2. Thus, this Court does not have jurisdiction to entertain a motion to quash under Rule
     45. See, e.g., BNSF Ry. Co. v. Alere, Inc., No. 18-cv-291-BEN-WVG, 2018 WL 2267144,
26   at *10 (S.D. Cal. May 17, 2018) (finding that the court lacks jurisdiction to compel
27   compliance with or modify a subpoena “[s]ince compliance with the subpoena would occur
     outside of this district”).
28

                                                   2
                                                                                 19-cv-01351-W (JLB)
1    Nevada at the same place, date, and time as the Rule 30(b)(6) deposition. (See id. at 2–3.)
2    The next day, Plaintiff properly served the Subpoena on TGMV and extended the
3    deposition date and document production deadline to February 7, 2020. (See ECF No. 48-
4    1.)2 While the scope of the Rule 30(b)(6) deposition on February 3, 2020 presumably
5    complied with the limits of the Protective Order,3 the Subpoena does not, as it is not even
6    limited to jurisdictional discovery. (See ECF No. 48 at 2.)
7    II.   DISCUSSION
8          Currently pending before the Honorable Thomas J. Whelan is TGMV’s motion to
9    dismiss for lack of personal jurisdiction. (ECF No. 8.) A court “has broad discretion to
10   stay discovery in a case while a dispositive motion is pending” through the issuance of a
11   protective order. Orchid Biosci., Inc. v. St. Louis Univ., 198 F.R.D. 670, 672 (S.D. Cal.
12   2001) (citing Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280 (9th Cir. 1977);
13   Hachette Distribution, Inc. v. Hudson Cnty. News Co., Inc., 136 F.R.D. 356 (E.D.N.Y.
14   1991)); see also Hologram USA, Inc. v. Pulse Evolution Corp., No. 2:14-cv-00772-GMN,
15   2015 WL 1600768, at *1 (D. Nev. Apr. 8, 2015) (“a motion challenging personal
16   jurisdiction strongly favors a stay, or at a minimum, limitations on discovery until the
17   question of jurisdiction is resolved”) (citation and internal quotation marks omitted); Fed.
18   R. Civ. P. 26(c)(1). Initially, and certainly at the time the parties briefed the earlier motion
19   for protective order, Plaintiff had agreed that it was seeking only limited jurisdictional
20   discovery. Although it was, accordingly, only implicit in the Protective Order, the Court
21   now expressly states that it finds only jurisdictional discovery to be appropriate as to
22   TGMV while TGMV’s motion to dismiss for lack of personal jurisdiction is pending.
23   ///
24
25
26         2
                   Compliance with the Subpoena has since been held in abeyance by the parties
27   until a ruling on the instant motion.
            3
                   The Court has not been provided with a copy of the Rule 30(b)(6) deposition
28   notice, but TGMV did not object to the scope of that notice.
                                                    3
                                                                                   19-cv-01351-W (JLB)
1          Plaintiff argues that the Court’s earlier Protective Order does not preclude it from
2    using a Rule 45 subpoena to obtain broad discovery from TGMV because, “[a]s TGMV
3    contests jurisdiction in California, it is still subject to a subpoena in Nevada. . . . No basis
4    exists to delay discovery simply because the [motion to dismiss] is pending. The Nevada
5    Subpoena does not violate the [Protective] Order.” (ECF No. 48 at 4.) The Court disagrees.
6    Based upon Plaintiff’s reasoning, courts would never have the power to limit a plaintiff to
7    engaging only in jurisdictional discovery while a defendant challenges personal
8    jurisdiction. Any such protective order could simply be circumvented by the issuance of a
9    Rule 45 subpoena. This is inconsistent with the well-established authority that the Court
10   has broad discretion to stay discovery while a dispositive motion is pending. See Orchid
11   Biosci., Inc., 198 F.R.D. at 672–75; Hologram USA, Inc., 2015 WL 1600768, at *1.
12         Nor is the Court persuaded by Plaintiff’s position that if TGMV “loses the [motion
13   to dismiss] it must still respond. If it wins the [motion to dismiss], it must still respond.”
14   (ECF No. 48 at 4.) That is at best an oversimplification. If TGMV loses its motion to
15   dismiss, it will be a party and subject to full discovery under Rule 26. If it prevails, and
16   Plaintiff then issues a Rule 45 subpoena to it as a non-party, the Court’s analysis of then-
17   non-party TGMV’s claim that the Subpoena is unduly burdensome, expensive, annoying,
18   oppressive, and harassing may differ.               See Intermarine, LLC v. Spliethoff
19   Bevrachtingskantoor, B.V., 123 F. Supp. 3d 1215, 1218–19 (N.D. Cal. 2015) (“[T]he Ninth
20   Circuit has long held that nonparties subject to discovery requests deserve extra protection
21   from the courts.”) (quoting High Tech Med. Instrumentation, Inc. v. New Image Indus.,
22   Inc., 161 F.R.D. 86, 88 (N.D. Cal. 1995)); see also Dart Indus. Co. v. Westwood Chem.
23   Co., 649 F.2d 646, 649 (9th Cir. 1980).
24   ///
25   ///
26   ///
27   ///
28   ///

                                                    4
                                                                                   19-cv-01351-W (JLB)
1    III.   CONCLUSION4
2           For the reasons stated above, TGMV’s motion for protective order is GRANTED.
3    Discovery beyond the scope of the Protective Order is stayed as to TGMV until its pending
4    motion for lack of personal jurisdiction is decided.
5           However, as Plaintiff noted in its opposition, under the current Scheduling Order,
6    the time for Plaintiff to obtain discovery from TGMV is drawing short. (See ECF No. 48
7    at 2.) Accordingly, the Court sua sponte modifies the Scheduling Order (ECF No. 24) as
8    follows:
9           1.    All fact discovery shall be completed by all parties as to TGMV by
10   June 8, 2020.
11          2.    The parties shall designate their respective experts in writing and comply with
12   the disclosure provisions in Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil
13   Procedure by July 6, 2020. The parties shall exchange rebuttal experts and supplement
14   their disclosure regarding contradictory or rebuttal evidence under Federal Rules of Civil
15   Procedure 26(a)(2)(D) and 26(e) by August 10, 2020.
16          3.    All expert discovery shall be completed by all parties by August 24, 2020.
17          4.    All other pretrial motions must be filed by September 8, 2020.
18          5.    A Mandatory Settlement Conference shall be conducted on August 27, 2020
19   at 1:45 p.m. in the chambers of Magistrate Judge Jill L. Burkhardt, Edward J. Schwartz
20   U.S. Courthouse, 221 West Broadway, Suite 5140, San Diego, California 92101. Counsel
21   or any party representing himself or herself shall lodge confidential settlement briefs
22   directly to chambers by August 17, 2020.
23   ///
24
25
            4
                 In its opposition, Plaintiff proffers that “[s]ua sponte, the Court should also
26   deny the pending [motion to dismiss for lack of jurisdiction] as moot” as it contends the
27   present motion is a “general appearance by TGMV before this Court.” (ECF No. 48 at 3.)
     However, such a request is not properly before this Court and any such arguments would
28   need to be made to the District Judge.
                                                  5
                                                                                19-cv-01351-W (JLB)
1          6.    Counsel shall comply with the pre-trial disclosure requirements of Fed. R.
2    Civ. P. 26(a)(3) by December 21, 2020.
3          7.    Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by
4    December 28, 2020.
5          8.    By January 4, 2021, plaintiff’s counsel must provide opposing counsel with
6    the proposed pretrial order for review and approval.
7          9.    The Proposed Final Pretrial Conference Order, including objections to any
8    other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and
9    lodged with the assigned district judge by January 11, 2021.
10         10.   The parties shall separately submit informal letter briefs by 2:30 p.m. on
11   January 20, 2021.
12         11.   The final Pretrial Conference is scheduled on the calendar of the Honorable
13   Thomas J. Whelan on January 25, 2021 at 10:30 a.m.
14         12.   All requirements pertaining to these deadlines which are set forth in the
15   Scheduling Order (ECF No. 24) remain in effect.
16         IT IS SO ORDERED.
17   Dated: March 13, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                 6
                                                                              19-cv-01351-W (JLB)
